      Case 1:18-cv-07878-PGG-RWL Document 49 Filed 09/01/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELIJAH IBM BEY,

                            Plaintiff,                              ORDER

              - against -                                 18 Civ. 7878 (PGG) (RWL)

 P.O. JOHN NUGENT, et al.,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On August 28, 2018, pro se Plaintiff Elijah Ibm Bey commenced this Section

1983 action against officers of the New York City Police Department and New York County

Assistant District Attorney (“ADA”) Patrick Nelligan, seeking damages for alleged violations of

his Second, Fourth, Sixth and Eighth Amendment rights. (Cmplt. (Dkt. No. 2) at 2)

               On September 14, 2018, this Court issued an Order of Service finding that

Plaintiff was entitled to rely on the Court and U.S. Marshals Service to effect service. (Dkt. No.

6) The Order advised Plaintiff that he “must notify the Court in writing if his address changes,

and the Court may dismiss the action if Plaintiff fails to do so.” (Id. at 2)

               On November 16, 2018, this Court stayed this action pending resolution of related

criminal charges against Plaintiff in New York state court, and directed that a copy of the Order

be mailed to Plaintiff at his address of record. (Dkt. No 18) The order staying the action was

returned as undeliverable on January 3, 2019.

               On December 23, 2019, after Defendants advised that Plaintiff had pleaded guilty

in his New York state case and was sentenced to one year of imprisonment, this Court lifted the

stay. (Dkt. Nos. 23, 24)




                                                  1
      Case 1:18-cv-07878-PGG-RWL Document 49 Filed 09/01/21 Page 2 of 6




               On January 29, 2020, this Court granted Defendants’ request for an extension of

time to respond to the Complaint. (Dkt. No. 29) A copy of that Order was mailed to Plaintiff by

Chambers, but was returned as undeliverable on February 11, 2020.

               On February 4, 2020, Defendant Nelligan moved to dismiss the claims against

him (Dkt. No. 30), and on February 21, 2020, this Court referred Nelligan’s motion to Magistrate

Judge Lehrburger for a Report and Recommendation (“R&R”). (Dkt. No. 35)

               Plaintiff did not file any opposition to the motion to dismiss, even though Judge

Lehrburger sua sponte granted him multiple extensions of time to file opposition papers. (R&R

(Dkt. No. 40) at 4 & n.4; see also Dkt. Nos. 36-39) Judge Lehrburger also directed Defendants

to “use reasonable efforts to determine if Plaintiff is incarcerated, and, if so, the address of the

facility where he is located.” (Dkt. No. 38) In a May 20, 2020 letter, Defendants advised that

“[d]espite reasonable efforts, [they had] been unable to locate an updated address or location of

incarceration for plaintiff.” (Dkt. No. 39)

               On June 3, 2020, Judge Lehrburger issued an R&R recommending that Defendant

Nelligan’s motion to dismiss be granted with prejudice, and advising the parties to file any

objections within fourteen days. (R&R (Dkt. No. 40) at 13) The R&R warned that “[f]ailure to

file timely objections will result in a waiver of objections and will preclude appellate review.”

(Id. (emphasis omitted)) No objections were filed.

               On August 14, 2020, this Court adopted Judge Lehrburger’s R&R in its entirety,

and a copy of the Order was mailed to Plaintiff by Chambers. (Dkt. No. 42) The Order was

returned as undeliverable on August 26, 2020.

               On October 14, 2020, Judge Lehrburger issued an order directing Plaintiff “to

appear at a telephone conference at 2:30 p.m. on Wednesday, October 28, 2020, to show cause




                                                   2
      Case 1:18-cv-07878-PGG-RWL Document 49 Filed 09/01/21 Page 3 of 6




why this case should not be dismissed for failure to prosecute.” (Dkt. No. 43 at 3) The Order

also permitted Plaintiff to “file a written submission explaining why this case should not be

dismissed for failure to prosecute” by October 27, 2020. (Id.) Defendants served a copy of the

order to show cause on Plaintiff by mail on October 14, 2020 and by email on October 15, 2020.

(Dkt. Nos. 44, 45) Plaintiff did not file a written submission or appear at the October 28, 2020

telephone conference. (R&R (Dkt. No. 46) at 3)

               Judge Lehrburger issued an R&R on October 28, 2020, recommending that

Plaintiff’s remaining claims be dismissed without prejudice for failure to prosecute following

Plaintiff’s failure to appear at the show cause hearing. (Id.) The R&R advised that any

objections must be filed within fourteen days, and warned that “failure to file timely objections

will result in a waiver of objections and preclude appellate review.” (Id. at 4) (emphasis omitted)

Plaintiff did not file any objections to the R&R.

               In reviewing a magistrate judge’s R&R, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1). When no objections are filed to a magistrate judge’s report and

recommendation, “a district court need only satisfy itself that there is no ‘clear error on the face

of the record’ in order to accept the recommendation.” Austin v. Lynch, No. 10-CV-7534 (JPO)

(GWG), 2011 WL 6399622, at *1 (S.D.N.Y. Dec. 20, 2011) (citing Fed. R. Civ. P. 72(b)

advisory committee note); see also McCarthy v. Manson, 714 F.2d 234, 237 (2d Cir. 1983)

(“When a party fails to object timely to a magistrate’s recommended decision, it waives any right

to further judicial review of that decision.”).

               Before dismissing a case for failure to prosecute under Federal Rule of Civil

Procedure 41(b), courts consider five factors:



                                                    3
      Case 1:18-cv-07878-PGG-RWL Document 49 Filed 09/01/21 Page 4 of 6




       (1) the duration of the plaintiff’s failure to comply with the court order, (2) whether
       plaintiff was on notice that failure to comply would result in dismissal, (3) whether the
       defendants are likely to be prejudiced by further delay in the proceedings, (4) a balancing
       of the court’s interest in managing its docket with the plaintiff’s interest in receiving a
       fair chance to be heard, and (5) whether . . . a sanction less drastic than dismissal [would
       be effective].

Baptiste v Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (internal quotation marks and citation

omitted). “No single factor is . . . dispositive.” Id.; see also Harding v. Goord, 135 F. App’x

488, 488-89 (2d Cir. 2005) (affirming dismissal where pro se plaintiff repeatedly refused to

comply with discovery demands and court orders); Brown v. Pulgarin, No. 17-CV-1677 (VSB)

(KHP), 2018 WL 5723120, at *1-2 (S.D.N.Y. Nov. 1, 2018) (adopting R & R recommending

dismissal where pro se plaintiff had not complied with court-ordered deadlines).

               As to the first factor, Plaintiff has not filed anything on the docket since August

28, 2018. Moreover, it has been more than a full year since Defendant Nelligan’s motion to

dismiss was granted, and more than ten months have passed since Judge Lehrburger ordered

Plaintiff to show cause why this action should not be dismissed for failure to prosecute. The

Court concludes that analysis of the first factor indicates that Plaintiff’s remaining claims should

be dismissed. See Salem v. City of New York, 16 Civ. 7562 (JGK), 2017 WL 6021646, at *2

(S.D.N.Y. Dec. 4, 2017) (“A delay of eight months to one year in prosecuting a case ‘falls

comfortably within the time frames found sufficient in successful Rule 41(b) motions to

dismiss.’”) (quoting Peters-Turnball v. Bd. of Educ. of N.Y.C., No. 96 Civ. 4914, 1999 WL

959375, at *2-3 (S.D.N.Y. Oct. 20, 1999)); Avila v. Comm’r of Soc. Sec., 15-cv-2456 (JGK),

2016 WL 1562944, at *3 (S.D.N.Y. Apr. 18, 2016) (dismissing for failure to prosecute where

seven months had elapsed)).

               As to the second factor, Plaintiff received adequate notice that failure to notify the

Court of his address may result in dismissal of his case. Plaintiff was notified in this Court’s



                                                 4
      Case 1:18-cv-07878-PGG-RWL Document 49 Filed 09/01/21 Page 5 of 6




September 2018 order that he “must notify the Court in writing if his address changes, and the

Court may dismiss the action if Plaintiff fails to do so.” (Dkt. No. 6 at 2) The September 2018

order clearly notified Plaintiff that failure to maintain a current address with the Court may result

in dismissal, and that Order was not returned as undeliverable. Judge Lehrburger also warned

that he would recommend dismissal of Plaintiff’s claims if Plaintiff failed to show cause by

October 28, 2020 why the action should not be dismissed. (Dkt. No. 43) Therefore, the second

factor weighs in favor of dismissal. See Salem, 2017 WL 6021646 at *3.

               As to the third factor, “[t]he Court can presume that the defendants have been

prejudiced and will continue to be by further delay whereas here the plaintiff has already been

unresponsive for a long period of time.” Beauford v. Doe #1, No. 04 Civ. 7533 JGK, 2007 WL

549432, at *1 (S.D.N.Y. Feb. 16, 2017). As noted, over a year has elapsed since the motion to

dismiss was granted, and ten months have passed since Plaintiff failed to appear at the show

cause hearing held by Judge Lehrburger. Therefore, the third factor weighs in favor of dismissal.

               As to the fourth factor, this Court and Judge Lehrburger sought to protect

Plaintiff’s right to due process by warning Plaintiff on multiple occasions that failure to update

his address and prosecute this action may result in dismissal. Plaintiff did not notify the Court of

any change of address, and he has not contacted the Court since August 28, 2018. On balance,

the fourth factor weighs in favor of dismissal.

               As to the fifth factor, dismissal of Plaintiff’s remaining claims without prejudice

is the appropriate sanction. “[B]ecause the plaintiff has failed to file a current address with the

Court, there is no lesser sanction [besides dismissal] which could be effective.” Laney v.

Ramirez, No. 10 Civ. 9063(JGK), 2011 WL 6594491, at *1 (S.D.N.Y. Dec. 22, 2011); see also

Baker v. Smartwood, No. 9:00 Civ. 1189 (GTS) (GJD), 2008 WL 5423436, at *1 (N.D.N.Y.




                                                  5
      Case 1:18-cv-07878-PGG-RWL Document 49 Filed 09/01/21 Page 6 of 6




Dec. 30, 2008). “Lesser sanctions cannot be effective in this case because any other sanction

imposed on the plaintiff would likely never reach the plaintiff due to the plaintiff's failure to

provide a current address.” Salem, 2017 WL 6021646, at *3. Also, “a plaintiff’s pro se status

should weigh in favor of dismissal without prejudice.” Id. (citing LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 210 (2d Cir. 2001); Waters v. Camacho, 288 F.R.D. 70, 72 (S.D.N.Y. 2013)).

                   This Court finds no error in Judge Lehrburger’s conclusion. Accordingly, the

R&R is adopted in its entirety and Plaintiff’s remaining claims are dismissed without prejudice

for failure to prosecute. The Clerk of Court is respectfully directed to mail a copy of this Order

to pro se Plaintiff Elijah Ibm Bey, c/o 327 St. Nicholas Ave., #4L, New York, NY, 10027, and to

close this case.

Dated: New York, New York
       September 1, 2021




                                                   6
